Citation Nr: 0512271	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  02-18 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to an increased (compensable) rating for hearing 
loss in the right ear.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to October 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision in which 
the RO, inter alia, denied an increased rating for hearing 
loss in the right ear.  The veteran filed a notice of 
disagreement (NOD) in June 2001 and the RO issued a statement 
of the case (SOC) in September 2002.  The veteran's 
substantive appeal was filed in November 2002 and indicated 
that he was limiting his appeal to the issue listed on the 
title page of this decision.  The substantive appeal also 
indicated that the veteran wanted a hearing before a member 
of the Board (Veterans Law Judge) at the RO (travel board 
hearing).

In November 2002, the veteran requested a hearing before a 
local hearing officer.  That hearing was held in December 
2002; a copy of the transcript is of record.  During the 
hearing, the veteran's representative reiterated that the 
noncompensable rating for a forehead scar was not being 
appealed.

In June 2003, the veteran requested a video conference 
hearing and, in February 2004, he indicated that he would 
accept the video conference in lieu of the travel board 
hearing.  A videoconference hearing before the undersigned 
Veterans Law Judge was held in March 2005; a copy of the 
transcript is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Audiological evaluations in December 2000 and December 
2002 indicate that the veteran's hearing loss of the right 
ear was manifested by level I hearing acuity. 



CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
hearing loss of the right ear are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.85, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist 

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the September 2002 SOC, May 2003 supplemental 
statement of the case (SSOC), and the RO's letter of April 
2004, the RO notified the veteran and his representative of 
the legal criteria governing the claim, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, they were given the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim. 

The Board also finds that the notice letter of April 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  To that end, the RO notified the veteran 
that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The letter informed him that evidence was 
needed to show hearing loss of the right ear had worsened 
since his last evaluation.  The letter also requested that he 
identify and provide the necessary releases for any medical 
providers from whom he wished the RO obtain medical records 
and consider evidence.  He was also advised to send in 
evidence in his possession that was relevant to his claim.  
Pursuant to the aforementioned documents, the veteran also 
has been afforded the opportunity to present evidence and 
argument in support of his claim. 

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, the Board finds that all four content of notice 
requirements have essentially been met.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the present case, the documents meeting the 
VCAA's notice requirements were provided before and after the 
rating action on appeal.  However, the Board finds that any 
lack of pre-adjudication notice in this case has not 
prejudiced the veteran in any way.

As noted above, the RO issued the September 2002 SOC and May 
2003 SSOC explaining what was needed to substantiate the 
veteran's claim for an increased rating and the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the RO notified the veteran of the VCAA duties to notify and 
assist in its letter of April 2004.  The veteran responded by 
informing the RO that all evidence in his possession had been 
submitted.  

The Board also emphasizes, as indicated above, that there is 
no indication whatsoever that any additional action is needed 
to comply with the duty to assist the veteran in connection 
with any claim on appeal.  The veteran was afforded two VA 
audiological evaluations in connection with this appeal, the 
reports of which are of record.  Aside from these records, 
there is no other medical or other evidence relevant to the 
appeal.  Significantly, neither he nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.  

Hence, to whatever extent VA has failed in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims, such error is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.

II. Analysis

Service connection for hearing loss in the right ear was 
established in a February 1994 rating decision based on 
evidence of hearing loss that developed in service.  A zero 
percent (noncompensable) rating was assigned based on the 
degree of hearing loss demonstrated on a post-service 
evaluation.  

The veteran contends that his hearing loss in the right ear 
has worsened and warrants a compensable rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The history of the veteran's disability has been considered; 
however, as an increased rating issue involves assessing the 
severity of an already service-connected disability, the 
present level of disability is of primary concern when 
determining whether a higher evaluation is warranted.  See 
Francisco v. Brown,      7 Vet. App. 55, 58 (1994).  

Evaluations for hearing impairment are based on a combination 
of the percent of speech discrimination and the pure tone 
threshold average obtained on controlled speech 
discrimination tests and pure tone audiometry tests.  Table 
VI is used to determine a Roman numeral designation (I 
through XI) for hearing impairment.  38 C.F.R. § 4.85.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I, subject to the 
provisions of 38 C.F.R. § 3.383 (currently requiring total 
hearing loss in the service-connection and nonservice-
connected ear for evaluation as a paired organ).  Id.

Exceptional patterns of hearing impairment are evaluated 
under the provisions of 38 C.F.R. § 4.86, which provide, as 
follows:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86.  The regulation references Table VIa, which 
reflects the schedular criteria contained in Table VI without 
consideration of the results of controlled speech 
discrimination tests.  See 38 C.F.R. § 4.85(h), Table VIa.

On the authorized audiological evaluation in December 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
55
60
LEFT
-
-
-
-
-

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

The evaluation findings demonstrate an average decibel loss 
of 33 for the right ear and speech discrimination testing 
results of 100 percent.  Pursuant to 38 C.F.R. § 4.85, Table 
VI, these findings correlate to an auditory acuity numeric 
designation of I in the right ear.  

December 2002 audiological findings yield similar results.  
On evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
55
55
LEFT
-
-
-
-
-

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

These findings demonstrate an average decibel loss of 34 for 
the right ear, which is slightly higher than what was 
demonstrated during the December 2000 examination, but the 
speech discrimination testing results remained the same at 
100 percent.  Although the veteran's average decibel loss was 
greater in December 2002, as compared to December 2000, 
consideration of the pure tone thresholds, alone, merely 
suggests a possible increase in hearing impairment.  
Nevertheless, application of the more recent results to Table 
VI still correlate to a numeric designation of I in the right 
ear.  

Since service connection has not been established for hearing 
loss of the left ear, and the veteran does not have either 
total deafness (or even significant hearing loss) in each 
ear, an auditory acuity numeric designation of I is assigned 
for the left ear.  The findings elicited during either the 
December 2000 or December 2002 evaluation for the right ear 
do not meet the criteria for Table VIa.  With the assignment 
of numerical designation of I for the left (nonservice-
connected) ear and a numerical designation of I for the right 
(service-connected) ear, the application of Table VII and 
38 C.F.R. § 4.85 result in the assignment of a noncompensable 
rating for the results of each evaluation.

The Board has also taken into consideration testimony 
presented by the veteran in December 2002 before a local 
hearing officer and in March 2005 during a video conference 
hearing before the undersigned.  His testimony, in both 
instances, indicated that the primary hearing problem 
occurred when there was background noise.  At those times, it 
was difficult for him to communicate and he frequently had to 
ask others to repeat themselves.  He was told that hearing 
aids would be of no use to him, since they would also amplify 
the background noise.  During the March 2005 video 
conference, he stated that he frequently has to say "what" 
in response to something someone says, but indicated that he 
was unsure if his hearing had actually gotten worse.  

The Board has carefully considered the veteran's testimony 
and assertions that he is entitled to a compensable rating; 
however, as indicated above, the evaluation for hearing loss 
is based on objective testing.  Given the audiological 
evaluation results, the Board finds that the objective 
evidence weighs against the assignment a compensable rating 
for hearing loss of the right ear.  The Board has no 
discretion in this regard, and must predicate its decision on 
audiometric findings.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  In other words, the Board is bound by law 
to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

As the preponderance of the evidence is against the veteran's 
claim for a compensable rating for hearing loss in the right 
ear, the benefit-of-the-doubt doctrine is not for 
application, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

An increased (compensable) rating for hearing loss in the 
right hear is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


